Title: Cash Accounts, October 1769
From: Washington, George
To: 



[October 1769]



Cash


Octr 16—
To Cash of Messrs Carlyle & Adams
£150. 0. 0


17—
To Ditto for the Virga Justice
2. 2. 6


19—
To Ditto on Acct of Virga Justice
0. 7. 6


24—
To Cash recd at [John] Poseys Sale Sundries
140.13.10



To Ditto recd on acct of V: Justice
1. 2. 6



To Ditto of Mr [Hector] Ross at Poseys Sale
6. 9. 0



To Ditto recd from Captn Posey for Sundries purchased for him at his own sale
17.16. 0



To Ditto Won at Cards
1.16. 6


Contra


Octr 16—
By a pair of Boots for J. P. Custis’s Man
1.10. 0



By making shift Sleeves for Miss Custis
0.14. 0




By Mr Robt Harrison—Fee in Posey’s Suit
3. 0. 0


19—
By Mrs Washington
2. 0. 0



By Saml Jones for William Skilling
3. 1. 0



By Mrs [Barberry] Sheridine Balle of Accts
2. 9. 7


24—
By Cash paid Colo. Mason on Acct of Land bought of him viz. 100 Acres
100. 0. 0



By £131.15.0 paid Mr Robt Alexander with Gold & Dollars value in Virga
103. 4. 0


26—
By Thomas Bishop Cash lent
8. 0. 0



By Mrs [Sarah] Johnston
1.10. 0



By Mr Robt Harrison for his Services at Poseys Sale
6. 0. 0



By Charity 6/ Fuller in Fredk 10/
0.16. 0



By Bishops Wife laying Sarah
0.10. 0


